DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 requires a protective layer and encapsulation layer – there is no claimed difference between the two, i.e. the protective layer may be the first portion of a deposited layer and the encapsulation any second portion of the same.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 18 and 20 require that the feature is “substantially undamaged by the method”.  The term “substantially” is broad and not necessarily indefinite, but, in this case, there are a myriad of effects that can be considered ‘damage’ to the substrate and little guidance on what the metes and bounds of such damage is required to consider the substrate undamaged.  The damage includes nitridation, which is supported by nitridation of the substrate less than 10A, for example, but is silent on the extent of ‘acceptable’ damage otherwise (if damage were a change of etch rate, density, oxidation, etching, expansion, shrinking (see [0036]).
Claim 2 requires materials that are easily damaged by plasma, chemical exposure or heat – but, initially, the range of materials that is potentially included is overly broad, particularly wherein there are no metes and bounds on the determination 
Claim 9 requires that the surface of the substrate is nitridated less than 10 angstroms, but it is not clear if the claim is drawn to a depth of nitridation or if a nitride layer of less than 10 angstroms is formed.  
Claim 17 requires a certain oxidation under “oxidative test conditions” but there is no description in the claim as to the conditions to be considered for such a test.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 9, 12, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (2010/124621).
Kobayashi teaches a method of forming a film stack comprising:
- providing a substrate with a feature having an aspect ratio – see [0080] with reference to an aspect ratio of the substrate features,
- forming a conformal (SiN) dielectric protective layer by sequentially exposing the substrate to a first and second reactant, see Example 1, and

- the temperature is 400 degrees C.
	Regarding claim 2, the teachings exemplify a gate spacer, which is understood as deposited on the gate and gate oxide – these materials would have been understood to be broadly sensitive to heat, plasma and chemical exposure.
	Regarding claim 4, the layer is deposited on the substrate so it is understood that it ‘substantially adheres’ to the surface.
	Regarding claim 6, the aspect ratio is 3 (i.e. 3:1) which is about 5:1.
	Regarding claim 7, the layer is SiN.
	Regarding claim 9, the teachings carry out all of the same claimed process steps of forming a barrier and then forming a SiN layer – the instant claims do not set forth any particular condition that would be expected to form a different amount of nitridation, therefore, since the prior art and instant claimed method is the same, it would follow that the results of a nitridation of the substrate of less than or about 10 angstroms.  	Regarding claim 12, the second plasma power is the plasma power of the reactant step and is 500W.
	Regarding claim 13, Kobayashi exemplifies a pressure of 400 Pa (3 torr).
	Regarding claim 16, the teachings exemplify a 25 nm thickness [0009].
	Regarding claim 17, wherein the requirements of oxidative conditions are unknown and the process of Kobayashi and the prior art are carried out with the same process steps, the claimed results are understood to be the same in the prior art as in the instant claimed method.  

Claims 1-4, 6, 7, 9, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henri (9,385,318).
Henri teaches
- providing a substrate with an aspect ratio (at least 10:1 per col 5, lines 9-14),
- forming a second sublayer comprising silicon nitride, see also claim 1, wherein the temperature is 50-400 degrees (col 10, lines 15-20) and the SiN is deposited using PEALD (col 4, line 55 – col 5, line 20).
	Since the process is an ALD process, it meets the complete requirements of the claim 1 requirement for the protective and encapsulation layers - as there is no particular claimed distinction between the two, i.e., they are reasonably interpreted as any number of the steps in the second sublayer formation process of Henri.
	In regard to damage to the substrate, Henri teaches throughout about minimizing damage to the underlying substrate, see col 7, line 30 – col 8, line 11 particularly.
	Regarding claims 2 and 3, the teachings include that the substrate includes chalcogenide material and is easily damaged by chemicals (col 1, lines 46-49, col 7, lines 33-38).
	Regarding claim 4, since the layer is deposited to form a layer it is understood to substantially adhere particularly wherein ‘substantially’ is broad.
	Regarding claim 6, the claimed aspect ratio is at once envisioned by that of Henri as above and therefore the range is anticipated.
	Regarding claim 7, the layer is SiN as per above.
	Regarding claim 9, the teachings carry out all of the same claimed process steps of forming a barrier and then forming a SiN layer – the instant claims do not set forth 
	Regarding claim 16, the teachings include a thickness of at least 20A (claim 9).
	Regarding claim 17, wherein the requirements of oxidative conditions are unknown and the process of Henri and the prior art are carried out with the same process steps, the claimed results are understood to be the same in Henri as in the instant claimed method.  Furthermore, the teachings of Henri include a process that does not damage the substrate as noted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 8, 10-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henri.
The teachings of Henri are described above, in regard to claims 8, 10-14 and 19, Henri teaches various elements of the claims as described, but the obvious rejections are applied due to the overlapping of ranges.
Regarding claims 8, 12 and 19, Henri teaches a plasma of 25-1000W (col 13, lines 60-65) thereby overlapping both ranges.  There is no distinction required between the first and second plasmas – they are considered a first plasma of forming the first layers and then the second plasma during formation of further layers of SIN
Regarding claims 10, 11, 13 and 20, Henri teaches a pressure of 2-8 Torr and a deposition rate of 20A/min (col 10, lines 15-25).
Regarding claim 14, Henri generally teaches repeating cycles until a desired thickness is reached, col 14, lines 28-32, while not specifically teaching a speed at which the cycles are performed, it would have been obvious to one of ordinary skill the art to perform the cycles at any rate that makes an effective layer – the teachings further include that pulse time (which is associated with the cycle rate, is a controllable variable (col 17, lines 36-60).
	Regarding claim 18, all elements of the claim are met per the process as described above - particularly claims 1, as well as 6, 8 and 12-14 in regard to further process conditions.
Regarding claim 20, all elements are met as per above, see claims 1, 5 and 15.  

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Henri in view of Wang (2004/0121085) or/and Matsuura (2006/0216418).
The teachings of Henri are described above, the alternative rejection is applied as Henri does not explicitly teach any etch rate of the SiN layers.
Wang teaches that a SiN etch rate is modifiable by treating it with a hydrogen plasma, see [0034] and Fig. 1/related text.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to modify the SiN layer of Henri as desired by treating with hydrogen radicals as it would help form a more desirable SiN layer.    Matsuura further teaches that a low silicon nitride etch rate is desired, [0007, 64], therefore one would be further motivated to take the actions as described by Wang for the purpose of controlling the wet etch rate of the layer of Henri as the combined teachings include that it is beneficial and Matsuura particularly directs one to maintain a low etch rate.

Claims 3, 5, 6, 8, 10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (2010/0124621).
	Regarding claims 3 and 5, the use of chalcogen and carbon materials in semiconductor substrates and examiner takes Official Notice that they would have been obvious selections for the materials within Kobayashi’s gate structure.
	Regarding claim 6, the aspect ratio is 3 (i.e. 3:1), while broadly considered about 5:1, Kobayashi is not specifically limiting on the aspect ratio and examiner takes Official 
	Regarding claim 8, the first step is below 200 W, thereby overlapping the range.
	Regarding claim 10, the pressure is 50 Pa-2kPa which overlaps and makes obvious the claimed range [0084].
Regarding claim 11, the Examiner takes Official Notice that it is well known to control deposition rate by controlling various process variables of the process.  To control the deposition rate to any amount, such as greater than or equal to 1 A/min, would be a matter of controlling process conditions which is held to be standard practice known to one of ordinary skill.  It is further noted that 
Regarding claim 14, Kobayashi, while not specifically teaching a speed at which the cycles are performed, teaches a formation of layers by a cyclical process.  As such, it would have been obvious to one of ordinary skill the art to perform the cycles at any rate that makes an effective layer, and that would include about 20 cycles /minute if that resulted in a feasible layer. Because it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59. This principle clearly is analogous to other process parameters such as cycle times. Absent evidence showing such criticality use of the claimed cycle times would have been prima facie obvious.
	Regarding claim 18, all elements of the claim are met per the process as described above - particularly claims 1, as well as 6, 8 and 12-14 in regard to further process conditions.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Wang (2004/0121085) or/and Matsuura (2006/0216418).
The teachings of Kobayashi are described above, the alternative rejection is applied as Henri does not explicitly teach any etch rate of the SiN layers – but the teachings of Wang and Matsuura are applied to Kobayashi in the same manner as above to Henri but not repeated in detail.

Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over Henri.
	The teachings of Henri are applied above, but this alternative view of Henri is applied with a different interpretation of the protective layer.
	Henri teaches a method of forming an encapsulation stack comprising:
- providing a substrate with an aspect ratio (at least 10:1 per col 5, lines 9-14),
- depositing a first sublayer with carbon (claim 1), the first layer is formed by MLD using sequential application of reactants (col 11, lines 40-55) and
- a second sublayer comprising silicon nitride, see also claim 1, wherein the temperature is 50-400 degrees (col 10, lines 15-20) and the SiN is deposited using PEALD (col 4, line 55 – col 5, line 20).
	In regard to the rejection, Henri does not specifically exemplify the combination of the MLD method of depositing the sublayer including the use of plasma and the claimed temperature range all in one embodiment and therefore it would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the process 
	Regarding claims 2 and 3, the teachings include that the substrate includes chalcogenide material and is easily damaged by chemicals (col 1, lines 46-49, col 7, lines 33-38).
	Regarding claim 4, since the layer is deposited to form a layer it is understood to substantially adhere particularly wherein ‘substantially’ is broad.
	Regarding claim 5, the layers are deposited over 105-108 which are described as including carbon layers (col 6, lines 42-60).
	Regarding claim 6, the aspect ratio is taught as per above.
	Regarding claims 7, 8 and 19, in an alternative view of the first and second layers – the teachings include multiple SiN layers, 109 and 110 (col 6, lines 4-25).  The multiple SiN layers meet all claim 1 requirements (see also as related to the 102 rejection) and, in such an interpretation, the power is below 200 W (col 13, line 55- col 14, line 14).
	Regarding claim 9, the teachings carry out all of the same claimed process steps of forming a barrier and then forming a SiN layer – the instant claims do not set forth any particular condition that would be expected to form a different amount of nitridation, therefore, since the prior art and instant claimed method is the same, it would follow that the results of a nitridation of the substrate of less than or about 10 angstroms.
	Regarding claims 10 and 11, Henri teaches a pressure of 2-8 Torr and a deposition rate of 20A/min (col 10, lines 15-25).
	Regarding claim 12, Henri teaches a plasma of 25-1000W (col 13, lines 60-65).
Regarding claim 13, the pressure is 0.1-100 Torr (col 13, lines 23-25).
	Regarding claim 14, Henri generally teaches repeating cycles until a desired thickness is reached, col 14, lines 28-32, while not specifically teaching a speed at which the cycles are performed, it would have been obvious to one of ordinary skill the art to perform the cycles at any rate that makes an effective layer – the teachings further include that pulse time (which is associated with the cycle rate, is a controllable variable (col 17, lines 36-60).
	Regarding claim 15, as the process conditions for forming the layer of the instant claims and prior art are the same, it follows that the wet etch of the prior art film would be less than or equal to 8.5 A/min in 100:1 DHF as claimed if the film were etched.  Further, the SiN layer is subject to routine optimization as per Henri, col 6, lines 4-30, and though not specifically stated, examiner takes Official Notice that a good etch rate is widely understood is desirable.
	Regarding claim 16, the teachings include a thickness of at least 20A (claim 9).
	Regarding claim 17, without repeating the arguments of claim 15, the prior art film is formed per the same method as that claimed and therefore  would have the same oxidation – particularly wherein the oxidation conditions are not defined.
	Regarding claim 18, the elements of this claim have been addressed above, see particularly claims 1, as well as 6, 8 and 12-14 in regard to further process conditions.
	Regarding claim 20, all elements are met as per above, see claims 1, 5 and 15.  
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Canaperi (2015/0287593) and Wang (2019/0330736) teach methods of forming protective and encapusulation layers over features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715